Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group II, claims 1-9 in the reply filed on October 18th, 2021 is acknowledged. Non-elected invention of Group I, claims 10-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group II, claims 1-9 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
The drawings filed on 12/30/2019 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 102/103 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by 
or in the alternative, under 35 U.S.C. 103 as obvious over Tang (CN 110444567, hereinafter as Tang ‘567).
Regarding Claim 1, Tang ‘567 teaches a method of manufacturing a display panel, comprising following steps: 
providing a substrate (Fig. 1, (1); [0043] and [0062]); 
depositing a transparent electrode layer (41; [0058]) and a first metal layer (2; [0056]) on the substrate, and etching the transparent electrode layer and the first metal layer to form a light-shielding layer (2) and an anode (41); 

depositing a second metal layer (6; [0057) on the insulating layer (5) and etching the second metal layer to form a source (62), a gate (61), and a drain (63); and 
forming a pixel defining layer (7; [0058]), a light-emitting layer (8; [0057]), and a cathode layer (9; [0057]) on the second metal layer in sequentially.  
Furthermore, it has been held to be within the general skill of a worker in the art to form the buffer layer and the insulating layer with the same photomask on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.,


    PNG
    media_image1.png
    311
    526
    media_image1.png
    Greyscale

                                                       Fig. 1 (Tang ‘657)

Regarding Claim 2, Tang ‘567 teaches a base plate (1) and a color film layer (30; [0045]-[0046], [0060] and [0064]) disposed on the base plate.  

Regarding Claim 3, Tang ‘567 teaches the transparent electrode layer (41) and the first metal layer (2) disposed between the first via hole and the second via hole are the light-shielding layer; and etching the first metal layer to expose the transparent electrode layer disposed on the color film layer, wherein the transparent electrode layer disposed on the color film layer is the anode (see para. [0063]-[0064]).  

Regarding Claim 4, Tang ‘567 teaches a step between the steps of forming the buffer layer (3), the oxide layer (4), and the insulating layer (5) on the light-shielding layer in sequentially and depositing the second metal layer on the insulating layer further comprises: Page 2 of 6etching the insulating layer to expose a first portion of the oxide layer (401) and a second portion (402) of the oxide layer; and conductorizing (e.g. plasma doping; [0068]) the first portion and the second portion to form an active layer (see para. [0068]).  

Regarding Claim 5, Tang ‘567 teaches etching the second metal layer to form a third via hole (51) exposing the first portion and a fourth via hole (52) exposing the second portion, wherein the second metal layer disposed between the third via hole and the fourth via hole is the gate (61), and the second metal layers disposed on two lateral sides of the gate are the source (62) and the drain (63) (see para. [0067]-[0069].  

Regarding Claim 6, Tang ‘567 teaches etching the insulating layer (5) and the buffer layer to expose the anode (41) (see Fig. 6; [0070]).  

.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tang ‘567
as applied to claim 1 above, and further in view of Okawa (JP 2017/022068, hereinafter as Okawa ‘068).
Regarding Claim 8, Tang ‘567 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a material of the pixel defining layer comprises a non-hydrophobic material”.  
However, Okawa ‘068 teaches a material of the pixel defining layer (105; [0062]) comprises a non-hydrophobic material (see para. [0062]).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Tang ‘567 by having the non-hydrophobic 
Furthermore, it has been held to be within the general skill of a worker in the art to select the non-hydrophobic material for the pixel defining layer (also see Hu Yue, CN 108878689, para. [0043] as an evidence) on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Regarding Claim 9, Okawa ‘068 teaches a material of the pixel defining layer (105; [0062]) comprises a hydrophobic material (see para. [0062]).  
Furthermore, it has been held to be within the general skill of a worker in the art to select the hydrophobic material for the pixel defining layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Saotome et al. (US 2019/0172390 A1)			
Saotome et al. (US 2017/0263210 A1)
Tanaka et al. (US 2017/0012135 A1)		
Matsumoto et al. (US 2016/0190329 A1)
Sone et al. (US 2015/0349138 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DZUNG TRAN/
Primary Examiner, Art Unit 2829